Fourth Court of Appeals 4thSANCOURT
                                                                   FILED IN
                                                                       OF APPEALS
                                                                  ANTONIO, TEXAS
                                                                                             5/20/2018 10:11:51 PM
                                                                                                KEITH E. HOTTLE
                                                                                                      CLERK
                               NOTIFICATION OF LATE RECORD

 Court of Appeals No., if known:

 Trial Court Style: Jo     Ann Puente v. Jesus Virlar, M.D.

 Trial Court No.: 2014-CI-04936

 I am the official responsible for preparing the clerk’s record/reporter’s record [circle one] in the above-
 referenced appeal. The approximate date of trial was: December 13, 2016
 The record was originally due: May 14, 2018
 I anticipate the length of the record to be: 110 pages

 I am unable to file the record by the date such record is due because [check one]:

 
 x       the appellant is not entitled to appeal without paying the fee, and the appellant has failed to pay the
         fee or make arrangements to pay the fee for preparing such record.

       my other duties or activities preclude working on the record and include the following [attach
         additional pages if needed]:




       Other. Explain [attach additional pages if needed]:



 I anticipate the record will be completed by:    May 31, 2018
 I, as the undersigned court official, certify that a copy of this Notification of Late Record has been served by first class
 mail of fax to the parties to the judgment or order being appealed.

 Date: May     20, 2018                     Signature:
                                            Printed
                                            Name: Luis      Duran, Jr., CSR

                                            Title: Official   Court Reporter, 73rd District Court

Rev. 1.8.14